Case 1:19-cr-00261-VSB Document 13 Filed 04/09/19 _Page 1of5
|! USCS ‘NY
1 DOCUME

UNITED STATES DISTRICT COURT

|
SOUTHERN DISTRICT OF NEW YORK | 1
- =e eee eee eee LLL I.
I
L

IAT] LED:

UNITED STATES OF AMERICA TO

-~v. - : INFORMATION

‘ ANTHONY PIETROPINTO, TO CREM 28 1
Defendant.

- — _ — _ — _ -_ — —_ —_ —_ — — -_ _ —_ = xXx .
|
COUNT ONE

(Conspiracy to Distribute Narcotics) |;

i
t

The United States Attorney charges:

1. From at least in or about 2013, up to and including in

a

or about 2017, in the Southern District of New York arid elsewhere,

ANTHONY PIETROPINTO, the defendant, and others known land unknown,
1

intentionally and knowingly did combine, conspire, confederate and
|

agree, together and with each other, to violate the narcotics laws
i
of the United States.

2. It was a part and an object of the conspiracy that
ANTHONY PIETROPINTO, the defendant, and others known and unknown,

would and did distribute and dispense, possess with intent to

distribute and dispense, and cause to be distributed and dispensed,

-a controlled substance, outside the scope of professional practice

|

and not for a legitimate medical purpose, in violation of Title

21, United States Code, Section 841(a) (1).

!

suncé BRODERICH

 

PLECE “TRONICALLY FILED

ty
Case 1:19-cr-00261-VSB Document 13 Filed 04/09/19 Page 2o0f5

i
3. The controlled substance that ANTHONY PIETROPINTO, the

defendant, conspired to distribute and dispense, possess with

intent to distribute and dispense, and caused to be distributed
1

and dispensed, outside the scope of professional practice and not

for a legitimate medical purpose, was a quantity of 'mixtures and

{

substances containing a detectable amount of oxycodone, in
|
violation of 21 U.S.C. § 841(b) (1) (C). |
|
(Title 21, United States Code, Section 846.)

COUNTS TWO AND THREE
(Narcotics Distribution)

 

The United States Attorney further charges:

4. On or about the dates set forth below, in .the Southern

District of New York and elsewhere, ANTHONY PIETROPINTO, the
defendant, intentionally and knowingly distributed and dispensed,
possessed with the intent to distribute and dispense, and caused
to be distributed and dispensed, a controlled substance, outside
the scope of professional practice and not for a legitimate medical
purpose, in violation of Title 21, United States Gode, Section

841 (a) (1).

 

 

 

 

 

 

 

Count Date :
2 July 6, 2016 ;
3 October 11, 2017
5. The controlled substance involved in the offenses was a

|
quantity of mixtures and substances containing a detectable amount
Case 1:19-cr-00261-VSB Document 13 Filed 04/09/19 Page 3 of 5

. . . . . |
of oxycodone, in violation of Title 21, United states Code,

Sections 841(a) and 841(b) (1) (Cc). :
|
(Title 21, United States Code, Sections 812, 841 (a) (1) and
(b) (1) (C); and Title 18, United Sates Code, Section 2.)

FORFEITURE ALLEGATIONS

|

6. As a result of committing the offenses alleged in Counts
|

One, Two, and Three of this Information, ANTHONY PIETROPINTO, the

 

defendant, shall forfeit to the United States, pursuant to Title

|
21, United States Code, Section 853, any and all property

constituting, or derived from, any proceeds obtained, directly or
I

indirectly, as a result of said offenses and any and jiall property

i

. : | .
used, or intended to be used, in any manner or part, to commit, or
!

to facilitate the commission of, said offenses, including but not
i
limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offenses.

Substitute Assets Provision \

 

7. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant: (4) cannot be
located upon the exercise of due diligence; (b) has been
transferred or sold to, or deposited with, a third person; (c) has

been placed beyond the jurisdiction of the Court; (id) has been

|
substantially diminished in value; or (e) has been commingled with

i
other property which cannot be subdivided without difficulty; it

|
3 |

.
1
Case 1:19-cr-00261-VSB Document 13 Filed 04/09/19 Page 4 of5
|
is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable piloperty.

(Title 21, United States Code, Section ee)

bh ba

GEOFFREY S. BERMAN
United eS. 2 Attorney
Fo

Case 1:19-cr-00261-VSB Document 13 Filed 04/09/19 Page 5of5

Form No. USA-33s-274 (Ed. 9-25-58) |

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA '
Vv.
ANTHONY PIETROPINTO,

Defendant.

 

INFORMATION
19 Cr. (VSB)
(21 U.S.C. 8§ 841 and 846)

GEOFFREY S. BERMAN |
United States Attorney ;

 

 
